Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Misung Lee on 6/9/2022.
The application has been amended as follows: 

The CLAIMS have been amended as detailed below.

In Claim 1, line 16, “thickness smaller than a thickness” has been changed to -radial thickness smaller than a radial thickness-.
Claim 9 has been CANCELLED.
Claim 10 has been amended as detailed in the following markup:

10. (Currently Amended) The connector of claim 6, wherein 

the connection limiting portion includes a rubber ring, of which a portion is exposed, inserted into a groove formed along a circumference thereof to limit a range of motion of the joint of the connection connector[[;]].



Allowable Subject Matter
Claims 1 – 8 and 10 – 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art does not disclose or suggest the claimed connector including a joint with a limited range of motion, including a connection elastic portion which is adjacent to the connection limiting portion and has a thickness smaller than a thickness of the connection limiting portion; and a plurality of connection slits which are formed along a circumference of the connection protruding portion, and extend from one end of the connection connector in a longitudinal direction of the connection connector and extend to a portion of the connection elastic portion in the longitudinal direction of the connection connector so that the connection protruding portion, the connection limiting portion, and the connection elastic portion are separated into a plurality of pieces, along with the remaining elements of the claim.
Regarding claims 2 and 7, the action mailed 03/28/2022 contains reasons for allowance for these claims.
The MPD reference discloses an elastic portion that has a constant radial width and thus does not disclose the portions of differing radial widths as required by the claims. The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833